Citation Nr: 0502536	
Decision Date: 02/03/05    Archive Date: 02/15/05

DOCKET NO.  03-11 750A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an increased rating for post-phlebitic 
syndrome of the left leg, evaluated 10 percent disabling.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active military service from February 1959 to 
February 1961.  

This appeal to the Board of Veterans' Appeals (Board) arises 
from a March 2001 rating decision of the Baltimore, Maryland, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The RO confirmed and continued a 10 percent evaluation 
for post-phlebitic syndrome of the left leg.

In a statement received in July 2002, the veteran revoked 
power of attorney (POA) in favor of Elijah E. Cummings, 
Esquire.  The veteran did not thereafter execute POA in favor 
of another person or organization, so he is unrepresented in 
this appeal.

A hearing was held in August 2003 at the RO before a local 
hearing officer.  A transcript of the proceeding is of 
record.


FINDING OF FACT

Post-phlebitic syndrome of the left leg is manifested 
primarily by subjective complaints of aching of the leg with 
prolonged standing; the leg does not exhibit persistent 
edema, stasis pigmentation or eczema of the skin of this 
lower extremity.  


CONCLUSION OF LAW

The criteria are not met for a rating higher than 10 percent 
for post-phlebitic syndrome of the left leg.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.104, Diagnostic Codes 7120, 
7121 (2004).  




REASONS AND BASES FOR FINDING AND CONCLUSION

Background

Service connection was granted for a condition, identified as 
phlebitis of the left leg with residuals of ligation and 
stripping of varicose veins; a noncompensiable rating was 
assigned, effective May 1980.  A 10 percent rating has been 
in effect since January 1999.

Service medical records of December 1960 substantiate the 
presence of varicosities of the left leg with phlebitis.  The 
veteran later underwent ligation and stripping of left leg 
varicose veins during VA hospitalization in April 1976.

The veteran was afforded a VA peripheral vascular examination 
in September 1980.  The diagnosis was history of phlebitis, 
not evident at this time.  

A VA peripheral vascular examination was performed in 
December 2000.  The veteran stated that he did well after 
left leg surgery for ligation and stripping of varicose 
veins, but indicated he continued to have pain in the left 
leg with occasional swelling of the leg and ankle.  He 
remarked that he was working 
part-time as a salesman, a job that required prolonged 
standing.  Reportedly, after an hour or two of standing, his 
left leg became painful; sometimes the pain was so severe he 
had to take a break and elevate the leg for at least 10-15 
minutes before resuming work.  At night, he had some swelling 
that was relieved by rest and elevation of the leg.  

Clinical inspection showed varicose veins in the left leg 
extending from the level of the knee to the anterior left 
ankle.  All varices were collapsible and there was no 
evidence of thrombosis.  The varices were along the tributary 
of the excised saphenous vein.  Varicies were also seen along 
the short saphenous vein extending to the level of the knee.  
There was no evidence of thrombosis involving these veins.  
The veteran had no left leg or ankle discoloration secondary 
to post-phlebitic syndrome.  There was no ulceration or 
swelling of the ankle.  The diagnosis was superficial 
varicosity of the left lower leg below the knee, status post 
ligation and stripping of varicose veins, symptomatic.  

A VA peripheral vascular examination was performed in August 
2002.  The examiner had reviewed the claims file.  When the 
veteran was asked whether he still wore elastic stockings, he 
pointed out that he did not because he did not have much 
swelling anymore in the left leg.  It was found that the 
veteran had residual well-healed surgical scars from varicose 
vein surgery.  Overall, the post-operative result was 
excellent.  There was one little residual cirsoid vein that 
was clinically insignificant.  There was no ulceration or 
degenerative changes of the skin or ulceration.  It was the 
examiner's opinion that the veteran did not have post-
phlebitic syndrome.  The primary diagnosis was status post 
varicose vein surgery, with a good result and no impairment.

In an addendum opinion dated in September 2002, the VA 
examiner noted that the operated left leg was normal, with 
one or two little areas of residual, clinically insignificant 
varices.  No edema, ulceration or stasis pigmentation were 
detected.  The examiner again mentioned that there was no 
impairment of the left leg due to venous disease.  

VA performed lower extremity Doppler testing in December 
2002.  The impression was normal left lower extremity.

VA medical records, dated from July 1999 to May 2002, are of 
record.  They reflect the veteran's treatment for conditions 
that are not the subjects of this appeal.

At the veteran's personal hearing in August 2003, he 
testified that his left leg ached with prolonged standing or 
walking; that he wore special socks to reduce leg swelling; 
and that he experienced a stinging sensation in the leg that 
was somewhat aggravated by walking and standing.  He 
indicated that he had some reduction of left leg swelling 
when he took weight off the leg.  



Procedural Due Process, Preliminary Duties to Notify and 
Assist

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
became effective on November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2004).  The VCAA and implementing 
regulations eliminated the requirement of submitting a well-
grounded claim and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance to a claimant if there is 
no reasonable possibility that such assistance would aid in 
substantiating the claim.  The VCAA and implementing 
regulations also require VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  38 U.S.C.A. § 5103(a); Charles v. Principi, 16 
Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 186-
87 (2002).

In this case, VA notified the claimant by letter dated in 
April 2002 that VA would obtain all relevant evidence in the 
custody of a Federal department or agency.  He also was 
advised that it was his responsibility to provide a properly 
executed release (e.g., a VA Form 21-4142) so that VA could 
request medical treatment records from private medical 
providers.  He was also informed that he could send private 
medical records to the RO on his own.  Further, the rating 
decision appealed and the statement of the case (SOC) and 
supplemental statement of the case (SSOC), especially when 
considered together, discussed the pertinent evidence, 
provided the laws and regulations governing the claim, and 
essentially notified the claimant of the evidence needed to 
prevail.  The duty to notify of necessary evidence and of the 
respective responsibilities, his and VA's, for obtaining or 
presenting that evidence has been fulfilled.



As for assisting him with his claim, the claimant's service 
medical records (SMRs) are on file, as are his VA medical 
records.  There is no indication that other Federal 
department or agency records exist that should be requested.  
He has not identified records from a non-VA medical sources.  
The claimant was asked to advise VA if there was any other 
information or evidence he considered relevant to his claim 
so that VA could help him/her by getting that evidence.  He 
also was advised what evidence VA had requested and notified 
in the SOC and SSOC what evidence had been received.  There 
is no indication that any pertinent evidence was not 
received, which is obtainable.  Therefore, the duty to notify 
of inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled. 

Recently, in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
("Pelegrini II"), the United States Court of Appeals for 
Veterans Claims (Court) vacated its previous decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) ("Pelegrini 
I") and remanded the case to the Board for further 
development and consideration.  Pelegrini II revisited the 
requirements imposed upon VA by the VCAA.  The Court held, 
among other things, that a VCAA notice, as required by 38 
U.S.C. § 5103(a) (West 2002), must be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  

In this case, as mentioned, the claimant was provided the 
required VCAA notice by letter of April 2002, which was after 
the RO's March 2001 decision denying an increased rating for 
post-phlebitic syndrome of the left leg.  Because VCAA notice 
in this case was not provided to the appellant prior to the 
initial AOJ adjudication denying the claim, the timing of the 
notice does not comply with the express requirements of the 
law as found by the Court in Pelegrini.  But in Pelegrini II, 
the Court stated it was (1) "neither explicitly nor 
implicitly requiring the voiding or nullification of any AOJ 
[agency of original jurisdiction] action or decision and 
(2) the appellant is entitled on remand to VCAA-content-
complying notice."  Id., at 120.  The Court further stated 
that in order to comply with the veteran's right to appellate 
review under 38 C.F.R. §7104(a), a remand may require 
readjudication of the claim by the AOJ once complying notice 
is given, unless AOJ adjudication is waived by the claimant.  
Id. at 123, citing Disabled Am. Veterans v. Sec'y of Veterans 
Affairs, 327 F. 3d 1339, 1341-42 (Fed. Cir. 2003) ("holding 
that the Board is not permitted, consistent with section 
7104(a) to consider 'additional evidence without having to 
remand the case to the AOJ for initial consideration [or] 
without having to obtain the appellant's waiver [of such 
remand]'").

Although the VCAA notice in this particular appeal was not 
given prior to initially adjudicating the claim - rather, 
only after - it nonetheless was provided prior to issuing the 
SSOC in November 2003 (wherein the RO readjudicated the claim 
in light of the additional evidence received since the 
initial rating decision and SOC).  The VCAA notice also was 
provided prior to certifying the claimant's appeal to the 
Board.  And the claimant had ample opportunity before 
certification to identify and/or submit additional supporting 
evidence in response.  He even had an additional 90 days, 
once the Board received his appeal, to submit additional 
evidence and even beyond that point by showing good cause for 
any delay in missing the terminal date.  38 C.F.R. § 20.1304 
(2004).

The Court also held in Pelegrini II (as it had in Pelegrini 
I) that a VCAA notice consistent with 38 U.S.C.A. § 5103(a) 
(West 2002) and 38 C.F.R. § 3.159(b) (2004) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This new 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1) (2004).

However, VA's General Counsel recently held in VAOPGCPREC 1-
2004 (Feb. 24, 2004) that the "fourth element" requirement 
of Pelegrini I was 
non-binding obiter dictum.  Id. at 7.  This is equally 
applicable to Pelegrini II since the holding, concerning this 
"fourth element," is substantially identical.  In addition, 
the General Counsel's opinion stated VA may make a 
determination as to whether the absence of such a generalized 
request, as outlined under § 3.159(b)(1), is harmful or 
prejudicial to the claimant.  For example, where the claimant 
is asked to provide any evidence that would substantiate his 
or her claim, a more generalized request in many cases would 
be superfluous.  Id.  And the Board is bound by the precedent 
opinions of VA's General Counsel as the chief legal officer 
of the Department.  See 38 U.S.C.A. § 7104(c) (West 2002).

In this particular case, although the April 2002 VCAA notice 
letter that was provided to the claimant does not contain the 
precise language specified in 38 C.F.R. § 3.159(b)(1), 
the Board finds that he was otherwise fully notified of the 
need to give VA any evidence pertaining to the claim.  The 
April 2002 VCAA letter requested him to provide or identify 
any evidence to support his claim for a higher evaluation for 
post-phlebitic syndrome of the left leg.  So a more 
generalized request with the precise language outlined in § 
3.159(b)(1) would be redundant.  The absence of such a 
request is unlikely to prejudice him, and thus, the Board 
finds this to be harmless error.  VAOPGCPREC 1-04 (Feb. 24, 
2004).  

With respect to the VCAA letter of April 2002, the claimant 
was requested to respond within 60 days.  38 C.F.R. § 
3.159(b)(1) (2004) was invalidated by the United States Court 
of Appeals for the Federal Circuit in Paralyzed Veterans of 
America (PVA) v. Secretary of Veterans Affairs, 345 F.3d 1334 
(Fed. Cir. September 2003).  The offending regulatory 
language suggested that an appellant must respond to a VCAA 
notice within 30 days and was misleading and detrimental to 
claimants whose claims were prematurely denied short of the 
statutory one-year period provided in 38 U.S.C.A. § 5103(a).  
Thus, that regulatory provision was found to be invalid 
because it was inconsistent with the statute.  

The PVA decision created some confusion about whether VA 
could actually decide claims prior to the expiration of the 
one-year statutory period.  See PVA; see also 38 U.S.C.A. § 
5103(b)(1)(2002).  This is significant because, previous to 
this, VA had issued implementing regulations allowing VA to 
decide a claim 30 days after sending a VCAA notification 
letter, see 38 C.F.R. § 3.159(b)(1).  

In response, on December 16, 2003, the President signed H.R. 
2297, the Veterans Benefits Act of 2003 (the Act).  Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  Section 701 of the Act contains amendments 
to 38 U.S.C.A. §§ 5102 and 5103, the provisions of law that 
deal with VA's duties to notify and assist claimants.  See 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326.  

In particular, the Act clarifies that VA may make a decision 
on a claim before the expiration of the one-year VCAA notice 
period.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ ___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(b)(3)).  The effective date of that 
provision is November 9, 2000, the date of enactment of the 
VCAA.  Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
___, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be codified at 
38 U.S.C.A. § 5103(c)).  The new law does not require VA to 
send a new notice to claimants.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § ___, 117 Stat. 2651, ___ (Dec. 
16, 2003) (to be codified at 38 U.S.C.A. § 5103(e)).  

Because Congress made the new amendments effective 
retroactive to the date of the VCAA, they effectively 
overturn, or invalidate, the Federal Circuit's holding in PVA 
and, thus, preclude any possible due process violations, even 
if the claimant's appeal was ongoing during this change in 
the law.  Cf. VAOPGCPREC 7-2003 (Nov. 19, 2003); Bernard v. 
Brown, 4 Vet. App. 384 (1993).  

Legal Criteria

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can be 
determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities and the 
criteria that must be met for specific ratings.  
The regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history.  38 C.F.R. § 4.2 (2004); see, too, 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, 
where, as here, entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  All reasonable 
doubt is resolved in the veteran's favor.  38 C.F.R. § 4.3.

A 10 percent rating is warranted for varicose veins where 
there is intermittent edema of the extremity or aching and 
fatigue in leg after prolonged standing or walking, with 
symptoms relieved by elevation of the extremity or 
compression hosiery.  A 20 percent rating is warranted where 
there is persistent edema, incompletely relieved by 
elevation of the extremity, with or without beginning stasis 
pigmentation or eczema.  

Note:  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under Sec. 4.25), 
using the bilateral factor (Sec. 4.26), if applicable.

38 C.F.R. § 4.104, Diagnostic Code 7120 (2004).

A 10 percent rating is warranted for post-phlebitic syndrome 
of any etiology where there is intermittent edema of 
extremity or aching and fatigue in leg after prolonged 
standing or walking, with symptoms relieved by elevation of 
extremity or compression hosiery.  A 20 percent rating is 
warranted where there is persistent edema, incompletely 
relieved by elevation of the extremity, with or without 
beginning stasis pigmentation or eczema.

Note:  These evaluations are for involvement of a single 
extremity.  If more than one extremity is involved, evaluate 
each extremity separately and combine (under Sec. 4.25), 
using the bilateral factor (Sec. 4.26), if applicable.

38 U.S.C.A. § 4.104, Diagnostic Code 7121.  

Analysis

The medical evidence demonstrates that left lower extremity 
varicosities were once accompanied by phlebitis, a condition 
involving inflammation of affected veins.  Symptomatic 
varicosities and any associated phlebitis were treated 
surgically over 20 years ago, with excellent resolution of 
the phlebitis component of the veteran's left lower extremity 
varicosities.  

Residual manifestations of the veteran's left lower extremity 
venous disease may be rated on the basis of either varicose 
veins or post-phlebitic syndrome.  Recent examinations of the 
left lower extremity for rating purposes do not substantiate 
the presence of post-phlebitic syndrome currently, although 
they do demonstrate some varices.  So the left lower 
extremity venous disorder is more appropriately rated on the 
basis of varicose veins.  See Butts v. Brown, 
5 Vet. App. 532, 538 (1993) (the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case.")  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  The Board may change a 
diagnostic code, if the reason for the change is 
adequately explained.  See Tedeschi v. Brown, 7 Vet. App. 
411, 414 (1995); Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  In any event, the criteria for evaluating either 
varicose veins or post-phlebitic syndrome are the same, 
as indicated above in the legal criteria portion of this 
decision.

The veteran reports an aching of the left leg, intensified by 
prolonged standing and relieved by rest and elevation of the 
leg.  This aching is the principal subjective symptom he 
relates to his left lower extremity venous condition.  From 
an objective standpoint, there are no clinical findings 
demonstrating the presence of persistent edema, stasis 
pigmentation or eczema of the skin of the left lower 
extremity.  

In order to be entitled to assignment of a rating higher than 
10 percent for unilateral venous disease of the left lower 
extremity, there must be evidence of persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  This has 
not been demonstrated.  



For these reasons, the claim for an increased rating for a 
left lower extremity venous disorder, however classified, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claim, that doctrine is not 
applicable in the current appeal.  38 C.F.R. § 4.3; 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  38 
U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991). 



ORDER

The claim for an increased rating for post-phlebitic syndrome 
of the left leg is denied. 



	                        
____________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


